                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


MILLIKEN & COMPANY,                               )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 19-2111-CM-GEB
MALCOM SPARLING,                                  )
                                                  )
                       Defendant.                 )
                                                  )

                                    MEMORANDUM AND ORDER

       This case, which defendant removed from the District Court of Johnson County, Kansas, is

before the court on two motions: Plaintiff’s Motion to Remand (Doc. 4) and Consent Motion for

Remand to State Court (Doc. 10). Initially, plaintiff moved to remand, arguing that removal was

improper because defendant is a citizen of Kansas. 28 U.S.C. § 1441(b)(2) states, “A civil action

otherwise removable solely on the basis of the jurisdiction under section 1332(a) of this title may not

be removed if any of the parties in interest properly joined and served as defendants is a citizen of the

State in which such action is brought.”

       After plaintiff filed the motion, the parties consulted in good faith and agreed that this court

lacks jurisdiction over plaintiff’s claims. The parties then filed the joint Consent Motion for Remand

to State Court.

       The court has reviewed the motions and the removal documents, and agrees with the parties

that this case should be remanded to state court. The court therefore grants the consent motion (Doc.

10) and denies plaintiff’s original motion as moot.

       IT IS THEREFORE ORDERED that the Consent Motion for Remand to State Court (Doc.

10) is granted.



                                                      -1-
      IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (Doc. 4) is denied.

      The Clerk of Court is directed to remand this case to the District Court of Johnson County,

Kansas.

      Dated this 15th day of April, 2019, at Kansas City, Kansas.


                                                   s/ Carlos Murguia
                                                   CARLOS MURGUIA
                                                   United States District Judge




                                                -2-
